The point covered by this modification of the original opinion is that upon which my dissent was principally based. As the opinion stood when filed, it amounted to this: That if one acre of a thousand of the proposed addition was inhabited the whole could be annexed under the act of 1889, regardless of the provisions of the act of 1899. The modification now made restricts the right to annex under the act of 1889 to the territory which, "regarded as a whole, may fairly be said to be inhabited." But when may a tract be fairly said to be inhabited? Must the inhabited part amount to one half, or will one fourth or one tenth or one hundredth suffice, and where will be found a rule of decision? If one half of the territory sought to be annexed must be inhabited, this proceeding was invalid. I think, indeed, that not one fourth of it was inhabited. But in my opinion no uninhabited lands can be annexed under the act of *Page 642 
1889. To hold that they can is to nullify the act of 1899. To hold that they cannot is not to nullify, but only to restrict, the operation of the act of 1889, and where the two acts conflict the later must control. There are without doubt many inhabited tracts adjoining existing corporations, and upon them the act of 1889 remains operative. It is therefore not repealed by the act of 1899, and the only restriction which the later act imposes upon itself is that it shall not repeal the earlier act. An act which has any practical operation is not repealed. The court seems to think that a point should be strained to continue the act of 1889 in the full and unrestricted operation which it had before the act of 1899. I think, on the contrary, that the earlier act deserves no favors. It is as gross an instance of improvident legislation as can be found in our statute-books, and if it were, what it is not, deprived of all effect by the later act, we could afford to wait with perfect equanimity until the legislature, by a repeal of both acts and a revision of the whole subject, put the power of annexation under such restrictions as to prevent the abuses of which the act of 1889 is susceptible, and of which I think these proceedings are a vivid illustration.